Citation Nr: 1423991	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-19 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for major depressive disorder, secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted the Veteran's claim for entitlement to service connection for major depressive disorder, and assigned an evaluation of 50 percent effective July 29, 2009.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To obtain relevant VA treatment records and to provide the Veteran with a contemporaneous VA examination to determine the current severity of his major depressive disorder. 

The Veteran was provided with a VA examination for his major depressive disorder in September 2010.  At that time, the Veteran reported that he likes to "keep busy" with projects and that he had passing thoughts of suicide for many years.  In his May 2014 informal hearing presentation, the Veteran, through his representative, asserted that, "the presence of suicidal thoughts are ever apparent," and that he struggles to get out of bed and has lost interest in everyday activities.  

The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to a new VA examination where there is evidence, including her statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the symptoms described above demonstrate increased symptomatology since the Veteran's September 2010 VA examination, on remand, an additional VA examination should be ordered to document the current severity of the Veteran's service-connected major depressive disorder.  38 C.F.R. § 3.159(c)(4) (2013).

The Board notes that the most-recent VA treatment record in the Veteran's claims file is a February 2010 behavioral health outpatient group therapy note from the Rochester Outpatient Clinic.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Because the claims file contains regularly-spaced group and individual behavioral health progress notes, and the Veteran has not indicated that he has discontinued such therapy, it is reasonable to believe that the Veteran has been in receipt of regular VA psychiatric outpatient treatment subsequent to February 2010, and those records remain outstanding.  As this claim is being remanded, on remand, all VA mental health treatment records dated since February 2010 should be associated with the claims file.  38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from February 2010 to the present from the Rochester Outpatient Clinic, and associate them with the file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected major depressive disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

The examiner is requested to review all pertinent records associated with the claims file and to comment on the current severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected major depressive disorder under the applicable rating criteria.  The examiner must include in the examination report a clear rationale for any opinion expressed.  

3.  After completing the aforementioned development, and conducting any additional development deemed necessary, readjudicate the claim on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



